ON REHEARING.
In disposing of the case on the original consideration, in so far as it concerned the right of the appellant to attack the judgment of the recorder on the ground that the ordinance for the violation of which he was convicted was void, we were content to merely cite the case of Drinkard v. Oden, 150 Ala. 477, 43 South. 578, and other *235authorities, holding that the judgment of a court of competent jurisdiction is conclusive as between the parties, not only as to the facts involved in the issues litigated, but as to the validity of the law under which the proceeding's were conducted, and that this is true notwithstanding the universal holding that an unconstitutional statute is not law.
The case of Drinkard v. Oden, supra, is a striking illustration of this principle. That was an action of det-inue to' recover certain specific personal property, and the defendant in that case pleaded, as a bar to the plaintiff’s action, a proceeding before a justice of the peace under the stock-law statute (Gen. Acts 1903, p. 431), wherein the defendant had impounded the property sued for, and had it condemned for sale, and the plaintiff undertook to overturn that defense on the ground that the act (Gen. Acts 1903, p. 431) was unconstitutional and void, and therefore that the justice of the peace had no jurisdiction to render the judgment set up as a bar to plaintiff’s action. The Supreme Court, in disposing of the plaintiff’s contention that the act under which the justice assumed jurisdiction was unconstitutional, and therefore not a law (the same contention in principle made by appellant), said: “It is manifest that the purpose of this action is 1» assail collaterally the proceedings above referred to [the proceedings before the justice under the stock-law statute]; and to this end an assault is made on the constitutionality of the act under which it was had. ‘A judgment or decree of a court of competent jurisdiction is conclusive, and becomes res adjudicata as to a subsequent suit, when it is ascertained that the subject-matter of the two suits is the same and the issues in the former suit were broad enough to have comprehended all that is involved in the issues in the second suit.’ * * * And this *236principle applies as well to the question involving the validity or existence of a statute under which proceedings are conducted, or upon which a cause of action is founded, as to any other issue in the case.”
A copy of the judgment of conviction, the basis of appellant’s complaint, is attached to his petition for the writ of habeas corpus, and is made a part of the return to the writ. An inspection of that judgment fails to disclose any inherent infirmity that renders it void. On the other hand, it appears in proper form and regular on its face, but the petition undertakes to set up matters dehors the record of the recorder’s court to disclose an absence of jurisdiction on the part of the recorder to render that judgment. This is clearly not permissible on collateral attack.—Ex parte Bizzell, 112 Ala. 210, 20 South. 511; Roman v. Morgan, 162 Ala. 133, 50 South. 273; Black on Judgments (2d Ed.) § 273; Cooley on Const. Lim. 80, 81.
The rule is different where the infirmity that renders the judgment void appears on the face of the proceedings. In such a case it is not necessary to go outside of the record to develop the infirmity, and it can be pronounced “void on its face,” and is subject to collateral attack.—Ex parte Dickens, 162 Ala. 277, 50 South. 218; Bray v. State, 140 Ala. 177, 37 South. 250; Ex parte Bizzell, 112 Ala. 210, 21 South. 371; Sweeney v. Tritsch, 151 Ala. 242, 44 South. 184.
The only ground on which the appellant assails the judgment is, as stated in his petition: “That the said P. B. Traweek was wholly without power or authority to act as recorder; that he was a usurper and an’intruder.”
This being time, the holding of the court, which appellant now concedes to be sound, that Traweek was- a de facto recorder, and that his authority to act could not *237be inquired into, disposes of the only question presented for review.
We still entertain the opinion that the validity of the ordinance is not presented for consideration in this case, and that the court cannot pass upon that question without disregarding and trampling down fixed rules of law evolved to sustain the stability of judicial determination, and this we decline to do.
The application for rehearing must be overruled.
Application overruled.